Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 7/29/2022, has been entered. 
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwon et al. (US Pub. No. 2019/0326360 A1), hereafter referred to as Gwon.

As to claim 1, Gwon discloses a display apparatus (fig 1; [0011]) comprising:
a device substrate (fig 5, substrate 111) including a display area (emission area of pixel elements 120) and a non-display area (non-emission area);
a light-emitting device (120; [0120]) on the display area (emission area) of the display substrate (111);
a pad (fig 5, pad 170) on the non-display area (area outside of emission area) of the device substrate (111), the pad (170) having a stacked structure composed of a pad electrode layer (161) and a pad cover layer (163); and
an encapsulating element (144) covering the light-emitting device (120), the encapsulating element (144) being spaced away from the pad (170), 
wherein the pad cover layer (163) covers surfaces of the pad electrode layer (top and inner side surfaces of the pad electrode layer 161 are covered by 163). 

As to claim 4, Gwon discloses the display apparatus according to claim 1 (paragraphs above),
wherein the pad cover layer (163) includes titanium ([0068]).

As to claim 10, Gwon discloses the display apparatus according to claim 1 (paragraphs above),
wherein the pad electrode layer has a multi-layer structure (fig 5, pad electrode layer is considered to include the multi-layer structure of conductor material 161 stacked on the portion of conductor material 174). 

As to claim 11, Gwon discloses the display apparatus according to claim 1 (paragraphs above), further comprising:
a touch buffer layer (fig 5, 156) on the encapsulating element (144);
a touch structure (152e; [0064]) on the touch buffer layer (156); and 
a touch routing line (160) connecting the touch structure (152e) to the pad (170), 
wherein the touch routing line (160) includes a routing electrode layer (161) and a routing cover layer (163) on the routing electrode layer (161). 

As to claim 12, Gwon discloses the display apparatus according to claim 11 (paragraphs above),
wherein the routing cover layer (sub-layer 163 of layer 160) of the touch routing line (160) extends on a side surface of the routing electrode layer (161) of the touch routing line (160).

As to claim 13, Gwon discloses the display apparatus according to claim 11 (paragraphs above),
wherein the routing cover layer (163) of the touch routing line (160) includes a same material as the pad cover layer ([0068]).

As to claim 14, Gwon discloses the display apparatus according to claim 13 (paragraphs above),
wherein the pad electrode layer (161) includes a same material as the routing electrode layer (161) of the touch routing line (160; [0067]). 

As to claim 15, Gwon discloses the display apparatus according to claim 11 (paragraphs above), further comprising:
a connecting line (174) intersecting a bending area (area of 174 is a bending area shown in fig 2, BA; [0058]) which is disposed within the non-display area (NA) of the device substrate (111); and 
a crack preventing layer (188; [0059]) on the connecting line (174), the crack preventing layer (188) overlapping with the bending area (BA), 
wherein the touch routing line (160) is connected to the pad (170) by the connecting line (174), and 
wherein each of the touch routing line (160) and the pad (170) includes an end disposed on the crack preventing layer (188; Applicant’s specification makes it clear that the term “on” does not necessarily mean directly on). 

As to claim 17, Gwon discloses the display apparatus according to claim 15 (paragraphs above),
wherein the connecting line (174) is disposed under the crack preventing layer (188). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon.

As to claim 2, Gwon discloses the display apparatus according to claim 1 (paragraphs above).
The embodiment of figure 5 of Gwon does not explicitly disclose further comprising a black matrix on the encapsulating element, 
wherein the pad cover layer has an etch selectivity with the black matrix. 
Nonetheless, Gwon’s embodiment taught in figure 9 discloses a black matrix (194) on an encapsulating element (140), wherein the pad cover (163) has an etch selectivity with the black matrix (194; [0068] and [0078]; etch selectivity is the characteristic of an etchant material and the material of the respective layer). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the black matrix and color filters of figure 9 in the display apparatus of figure 5 so that sub-pixel areas of different colors can be divided from each other and preventing optical interference and light leakage between the adjacent sub-pixel areas. 

As to claim 3, Gwon discloses the display apparatus according to claim 1 (paragraphs above), 
The embodiment of figure 5 of Gwon does not explicitly disclose further comprising color filters on the encapsulating element, wherein the pad cover layer has an etch selectivity with the color filters. 
Nonetheless, Gwon’s embodiment taught in figure 9 discloses color filters (192) on an encapsulating element (140), wherein the pad cover (163) layer has an etch selectivity with the color filters (192; [0068] and [0078]; etch selectivity is the characteristic of an etchant material and the material of the respective layer).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the black matrix and color filters of figure 9 in the display apparatus of figure 5 so that sub-pixel areas of different colors can be divided from each other and preventing optical interference and light leakage between the adjacent sub-pixel areas. 

As to claim 16, Gwon discloses the display apparatus according to claim 11 (paragraphs above).
The embodiment of figure 5 of Gwon does not explicitly disclose further comprising a black matrix on the touch structure and a color filter on the black matrix. 
Nonetheless, Gwon’s embodiment taught in figure 9 discloses a black matrix (194) on a touch structure (154e) and a color filter (192) on the black matrix (194).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the black matrix and color filters of figure 9 in the display apparatus of figure 5 so that sub-pixel areas of different colors can be divided from each other and preventing optical interference and light leakage between the adjacent sub-pixel areas. 

As to claim 18, Gwon discloses a display apparatus (fig 1; [0011]) comprising:
a device substrate (fig 5, substrate 111) including a display area (fig 2, AA) and a non-display area (NA);
a light-emitting device (120) on the display area (AA) of the device substrate (111);
a pad (170) on the non-display area (NA) of the device substrate (111), the pad (170) having a stacked structure composed of a pad electrode layer (161) and a pad cover layer (163); and 
an encapsulating element (144) covering the light-emitting device (120), the encapsulating element (144) being spaced away from the pad (170), 
a touch buffer layer (156) on the encapsulating element (144);
a touch structure (152e) on the touch buffer layer (156); and 
a touch routing line (160) connecting the touch structure (152e) to the pad (170), 
wherein the pad cover layer (163) covers a side surface of the pad electrode layer (inner side surface of 161). 
The embodiment of figure 5 of Gwon does not explicitly disclose further comprising a black matrix on the touch structure and a color filter on the black matrix. 
Nonetheless, Gwon’s embodiment taught in figure 9 discloses a black matrix (194) on a touch structure (154e) and a color filter (192) on the black matrix (194).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the black matrix and color filters of figure 9 in the display apparatus of figure 5 so that sub-pixel areas of different colors can be divided from each other and preventing optical interference and light leakage between the adjacent sub-pixel areas. 

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon in view of Im et al. (US Pub. No. 2016/0013436 A1), hereafter referred to as Im.

As to claim 5, Gwon discloses the display apparatus according to claim 1 (paragraphs above), further comprising:
a thin film transistor between the display area of the device substrate and the light emitting device (fig 5, T2 between 120 and 111);
a source electrode of the thin film transistor (136); and 
a drain electrode of the thin film transistor (138). 
Gwon does not disclose a first electrode cover layer covering the source electrode and a second electrode cover layer covering the drain electrode. 
Nonetheless, Im discloses a first electrode cover layer (522c) covering a source electrode (522b) and a second electrode cover layer (523c) covering a drain electrode (523b; [0442]-[0446]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the source and drain electrodes of Gwon with cover layers as taught by Im since this will prevent corrosion by moisture and oxygen. 

As to claim 6, Gwon in view of Im disclose the display apparatus according to claim 5 (paragraphs above).
Im further discloses wherein the first electrode cover layer (522c) extends on a side surface of the source electrode (522b) of the thin film transistor (DT), and the second electrode cover layer (523c) extends on a side surface of the drain electrode (523b) of the thin film transistor (DT). 

As to claim 7, Gwon in view of Im disclose the display apparatus according to claim 5 (paragraphs above).
Im further discloses wherein the second electrode cover layer (523c) includes a same material as the first electrode cover layer (522c; [0447]). 

As to claim 8, Gwon in view of Im disclose the display apparatus according to claim 7 (paragraphs above).
Gwon in view of Im further disclose wherein the first electrode cover layer includes a same material as the pad cover layer (Im paragraph [0447] Gwon paragraph [0068]). 

As to claim 9, Gwon in view of Im disclose the display apparatus according to claim 7 (paragraphs above).
Gwon in view of Im further disclose wherein the pad electrode layer includes a same material as the source electrode and the drain electrode (Im paragraph [0446] Gwon paragraph [0067]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2018/0331160; US Pub. No. 2018/0348929

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/11/2022